Citation Nr: 0631320	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for jaundice.

3.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1945 to February 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for jaundice 
and hiatal hernia are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a skin disorder 
that is related to military service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a skin disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to a post-
remand readjudication of the veteran's claim, a November 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a skin disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any other additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination noted normal skin.  
On April 3, 1946, the veteran complained of a rash over his 
neck, arms, and body.  On April 4, German measles were 
diagnosed.  On April 5, the veteran's rash was almost gone.  
On April 10, it was noted that the veteran's rash was gone.

A June 1975 VA medical record indicated the veteran reported 
being treated for a skin disorder in the past.  Examination 
revealed normal skin texture and moisture.  

August 1990 private medical records noted the veteran 
complained of lesions on his ear and the back of his hand.  
In an October 1990 private record, a lesion on the veteran's 
ear was noted.  A September 1992 private record indicated a 
lesion on the veteran's back.  A September 1992 biopsy of the 
back lesion resulted in a diagnosis of seborrheic keratosis.  
In March 1994, the veteran again complained of lesions.  

March 1998 private medical records noted a microscopic 
diagnosis of lichenoid tissue compatible with lichen planus 
and epithelial hyperplasia with hypergranulosis over chronic 
inflammation.  Another March 1998 record indicated the 
veteran reported a rash on the mid-abdomen and chest area for 
about six weeks and prior lichenoid planus.  Examination 
showed lichenoid eruption on the peri-axillary and trunk 
areas.  The examiner noted the patient was asymptomatic and 
that the veteran's medication could cause the eruption.  
Later that same month, private medical records indicated 
extensive lichen planus of the trunk and extremities with 
some involvement of the right buccal mucosa.  The examiner 
doubted that medication was a contributing factor.  In April 
1998, the examiner noted continued improvement of the lichen 
planus.  The examiner noted that stress seemed to be the 
primary factor.  

VA medical records from September and October 2000 indicated 
the veteran's skin was warm, pink, and dry.  

A December 2000 private medical record indicated pale skin 
and mucous membranes.  A February 2001 private record noted 
dry skin and mucous membranes.  A June 2001 private record 
noted the veteran had a rash on his arms and legs.  Upon 
examination, there were multiple macular erythematous papular 
areas.  In an October 2001 private record, there was dry 
scaling of the right cheek.

In July 2001 submission to VA, the veteran stated that he had 
been treated for a skin disorder by a private physician who 
opined that he had acquired the disorder while overseas.  The 
veteran also stated that he was treated in the 1960's at the 
Nashville, Tennessee VA hospital.  In an August 2002 letter, 
the veteran's wife stated that the veteran was seen at the 
Nashville VA hospital, in Louisville, Kentucky, and in 
Bowling Green, Kentucky for lichen planus. 

In an April 2003 letter, the veteran's sister stated that the 
veteran had a skin disorder upon service discharge.  In a May 
2003 submission to VA, the veteran stated that in the 1950's 
a skin disorder, lichen planus, was diagnosed by a private 
doctor in Louisville.  The veteran also stated that a 
Nashville physician diagnosed the same disorder in the 
1960's.  In a May 2003 letter, the veteran's wife stated that 
that the veteran had a skin disorder called lichen planus 
that had been diagnosed by VA.  In a July 2003 letter, the 
veteran stated that he had had a skin disorder since service 
discharge.  In a December 2005 statement, the veteran 
asserted that he was first treated for his skin disorder in 
Korea during service.  In a December 2005 letter, the 
veteran's wife stated that the veteran had a skin disorder 
throughout their 55-year marriage.

The Board finds that the medical evidence of record does not 
support service connection for a skin disorder.  Although 
there was an inservice evidence of a rash, the rash was 
attributed to measles and the service medical records noted 
the rash completely resolved.  See Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, the first 
evidence of a skin disorder was not until 1990, over 40 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Importantly, there is 
no objective medical evidence of record that relates any 
current skin disorder to the veteran's military service. 

Although the veteran and his wife consistently state that the 
veteran has a skin disorder which is the same as the disorder 
he had during service, neither is not qualified to offer such 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are competent to state 
their observations, but are not competent to render diagnoses 
or opinions requiring medical expertise).  Accordingly, 
service connection for a skin disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder is denied.


REMAND

The veteran has not received notice of the information and 
evidence needed to substantiate and complete claims for 
entitlement to service connection for a hiatal hernia and for 
jaundice; notice of what part of that evidence is to be 
provided by the claimant; notice of what part VA will attempt 
to obtain for the claimant; and notice that he must send in 
all evidence in his possession pertaining to these claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006); see also Dingess/Hartman, 19 Vet. 
App. 473.  VA has not, therefore, fulfilled its notice and 
duty to assist obligations with regard to these claims.  To 
proceed with a decision would potentially prejudice the 
veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the required 
notice to the veteran regarding his claims 
for entitlement to service connection for 
a hiatal hernia and jaundice.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  

2.  After associating any new or 
additional evidence with the veteran's 
claims file, the RO must readjudicate the 
veteran's claims.  If the benefits on 
appeal remain denied, a supplemental 
statement of the case must be issued.  The 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2005). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


